Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Amendment
Applicant’s amendment, filed 3/22/2021, have been fully considered and entered by the examiner.  The examiner notes the cancellation of claims 1-45 and claims 46-58 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 includes “the quantized fire-protected carbon units (FPCUs);” however such a requirement lacks antecedent basis in the claims.
Claim 46 includes “the time;” however such a requirement lacks antecedent basis in the claims.  It is unclear what time is referenced.
Claim 46 includes “the date;” however such a requirement lacks antecedent basis in the claims. It is unclear what date is referenced.
Claim 50-56 each individually includes “said wood article”; however, claim 30 includes “producing wood articles” and “each said world article” and “a Class-A fire-protected wood article” and therefore the requirement of said wood article lacks antecedent basis because it is unclear what is being limited by such a recitation.  In other words, only one of the articles or each of the articles is required to have the claimed characteristics.  
Dependent claims do not cure the deficiencies of the claims from which they depend and are thus similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 46-47, 50, 52-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20070227085 by Mader taken collectively with Bergman et al. (The carbon impacts of woods products) and Iacovidou (The use of smart technologies in enabling construction components reuse: a viable method or a problem creating solution).
Mader discloses in a factory, a method of protecting carbon mass stored in lumber and/or wood materials contained in wood articles, from the destructive energy of fire and release back into the atmosphere in the form of carbon dioxide and/or other greenhouse gases that contribute to global warming (fire resistant treated wood, see title), said method comprising the steps of:
(a) producing wood articles made from lumber and/or wood materials;
(b) applying clean fire inhibiting chemical (CFIC) liquid to each said wood article so as to produce a Class-A fire-protected wood article that is inhibited from ignition by fire and flame spread (see 0012, 0015, 0017, 0018).
Mader discloses general construction materials that are made of wood and using such to provide a fire protected dwelling and thus does necessarily protect carbon stored in this lumber by preventing burning; however, fails to disclose the estimated carbon mass as claimed.  However, Bergman, also discloses wood products for construction (see e.g. Figure 3) and discloses that wood can store carbon for a long period of time (page 223, see “carbon storage)  and estimating such by what can reasonably be considered carbon sequestration of the wood wherein one or more trees in a forest, from which said Class-A fire-protected wood article was made (see Figure 3).  Therefore, taking the references collectively, it would have been obvious to have estimated the mass stored therein as taught by Bergman to provide the information for understanding the carbon impact of the unique wood products.
Mader with Bergman disclose fire protected wood has an estimate carbon contained therein and thus can reasonably be considered fire protected carbon units as claimed; however, fails to discloses generating a unique machine-readable code for each Class-A fire-protected wood article produced in said factory, wherein the code encode the claimed information, applying to the wood article and recording the information in the database.  However, Iacovidou discloses applying a unique code that encodes machine readable device onto construction components to detail various important information as it relates to the construction component (see entire reference, e.g. 217 which lists date, place of manufacture, embodied carbon content, see 215 as it relates to the GPS and locating the materials in a construction site or factory).  
Therefore, it would have been obvious in view of the teachings of Iacividou to have provided and applied a unique code to the wood article used for construction because Mader and Bergman discloses using fire protected wood that has a carbon mass and Iacividou discloses applying to the building products unique codes that stores various information about the construction material so that it can be used in the future (i.e. database on information network within the scope of the broadly drafted claims).  Including time, date, GPS coordinates and carbon units would have been obvious as specific and unique details about the construction product and because Iacividou discloses that such will provide information about each individual construction component.  
Claim 47:  Iacividou discloses RFID tags, which would be read using a code scanner  and access the information as claimed.
Claim 50:  Iacividou discloses RFID tags, which would be read and by providing the information would include printing in human readable form (i.e. by providing the information to a human the claims are met)
Claim 52-56:  Mader discloses applying to all wood components for building and Bergman discloses laminated timber (laminated lumber reasonably CLD as claimed), OSB, panels (plywood can reasonable be considered panel as claimed), prefabricated timber (plywood can reasonable be considered prefabricated as claimed), and engineered wood products (all are wood products that are engineered)  (see page 223, carbon storage).    Therefore, taking the references collectively forming the wood products as taught by Bergman would have been obvious as predictable and applying the fire resistance to such would have been obvious to provide fire protection to the building structure.
Claim 57-58:  Iacividou discloses an RFID label and such would include what can reasonably be considered a barcode as claimed.

Claim(s) 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20070227085 by Mader taken collectively with Bergman et al. and Iacovidou and further with US Patent Application Publication 20080265223 by Sopheap.
Mader with Bergman and Iacovidou discloses all that is taught above and discloses applying the fire retardant to the wood and Mader discloses pressure impregnation (0018); however, fails to explicitly disclose the dipping or spraying as claimed.  However, Sopheap also discloses pressure impregnation of fire retardant to wood and discloses alternative to pressure impregnation includes dipping or spraying (0023, 0029).  Therefore, taking the level of one ordinary skill in the art at the time of the invention, it would have been obvious to have used immersion or spraying as a known alternative for pressure impregnation and predictable results would have followed.

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20070227085 by Mader taken collectively with Bergman et al. and Iacovidou and further with Taylor et al. (EDP-Environmental product declarations for wood products – an application of life cycle information about forest products).
	While the examiner maintains the position above, the examiner notes Taylor discloses applying a human readable declaration on the wood product to provide information about the wood and the carbon footprint and therefore doing such and including the stored mass as taught by Bergman would have been obvious to one of ordinary skill in the art to label the wood product.

Claim(s) 51 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20070227085 by Mader taken collectively with Bergman et al. and Iacovidou and further with US Patent Application Publication 20170226424 by Moon.
	Mader with Bergman and Iacovidou discloses all that is taught above and discloses applying the fire retardant to the wood for construction, including various known wood materials; however, fails to disclose the finger jointed lumber.  However, Moon, also discloses enhancement to wood materials for fire retardancy and discloses applying such to lumber, engineered wood product, finger jointed wood products, laminated lumber, plywood, etc. (0070-0071, title, abstract) and therefore taking the references collectively one would have found it obvious to have modified Mader to applying the fire protection to the finger jointed pieces, laminated lumber, panels, or engineered wood product as such are taught by Moon as benefiting from fire protection.  

Claim(s) 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20070227085 by Mader taken collectively with Bergman et al. and Iacovidou and further with Tzoulis et al. (Emerging Traceability Technologies as a Tool for Quality Wood Trade).
	While the examiner maintains the position above, the examiner notes Tzoulis discloses applying a barcode, QR code, RFID tags, etc. on the wood product to provide information about the wood and lumber and therefore doing such and including a barcode and RFID would have been obvious to one of ordinary skill in the art to label the wood product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718